Day, J.
1. injunction ; jurisdiction: practice. I. This is an action brought in the Bremer District Court to enj'oin proceedings under an execution issued upon a judgment rendered in the Mitchell District Court. The case of Lockwood v. Kitteringham, 42 Iowa, 257, is, in principle, decisive of this case, notwithstanding the fact that the execution sought to be enjoined in that case was a special one. This case does not fall within the exception alluded to in Lockwood v. Kitteringham, where it is sought to enjoin a sale of property under general execution, upon the ground that the property does not belong to the defendant in execution. See, also, Anderson v. Hall, 48 Iowa, 346. The court did not err in sustaining the demurrer.
II. Appellant assigns as error the ruling of the court in refusing to transfer the cause to Mitchell county for trial. This assignment of error is not argued, and hence, under repeated decisions of this court, it is to be regarded as waived. This case has, perhaps, ceased to possess any practical importance to the parties, inasmuch as this court has held that the general execution herein was not authorized by the judgment, and should be recalled. See Mayfield v. Bennett, 48 Iowa, 194.
Affirmed.